UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4735



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NORWELL CALVIN DANCE, a/k/a Dude, a/k/a “D”,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-98-178)


Submitted:   April 13, 1999                 Decided:   April 28, 1999


Before LUTTIG and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joseph N. Bowman, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Michael E. Rich, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norwell Calvin Dance was convicted following a jury trial of

conspiracy to distribute marijuana and “crack” cocaine in violation

of 21 U.S.C. § 846 (1994) (one count), distribution of marijuana in

violation of 21 U.S.C. § 841(a)(1) (1994) (five counts), conspiracy

to accept a bribe by a public official and to introduce controlled

substances into a penal institution in violation of 18 U.S.C. § 371

(1994) (one count), introduction of marijuana into a penal institu-

tion in violation of 22 D.C. Code Ann. § 2603 (five counts), and

acceptance of a bribe by a public official in violation of 18

U.S.C. § 201(b)(2)(C) (1994) (two counts).   Dance timely appealed.

     On appeal, Dance challenges the sufficiency of the evidence,

contending that the evidence was circumstantial and that the Gov-

ernment’s witnesses were not credible.    Those challenges fail be-

cause we may not weigh the evidence or review the credibility of

the witnesses.   See United States v. Wilson, 118 F.3d 228, 234 (4th

Cir. 1997).

     Accordingly, we affirm Dance’s convictions.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid in the decisional process.



                                                           AFFIRMED




                                  2